Citation Nr: 1340671	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This case came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of RO in Huntington, West Virginia, which denied entitlement to increased ratings for a lumbar spine disability, and for residuals of an epigastric hernia with residual scar.  The RO in Detroit, Michigan currently has jurisdiction of the appeal.

A videoconference hearing was held in November 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The case was remanded in December 2010 for additional development, and the case was subsequently returned to the Board for appellate review.  In a December 2012 decision and remand, the Board denied an increase in a 20 percent rating for the lumbar spine disability, denied an increase in a 10 percent rating for residuals of an epigastric hernia with residual scar, and granted separate 10 percent ratings for peripheral neuropathy of the right and left lower extremities as due to the service-connected lumbar spine disability.  The Board remanded the issue of entitlement to a total disability compensation rating based on individual unemployability (TDIU) for adjudication and development.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 joint motion for partial remand, the parties (the Veteran and the Secretary of VA) agreed that the Board did not provide adequate consideration of all relevant rating criteria when assigning separate 10 percent ratings for the newly service-connected peripheral neuropathy of the right and left lower extremities, and requested that the Court vacate only that portion of the December 2012 Board decision which assigned these 10 percent ratings, and remand these issues for the Board to consider the applicability of Diagnostic Codes 8520 and 8521, and to determine whether ratings in excess of 10 percent are warranted for these disabilities.  The parties indicated that the appellant did not wish to pursue an appeal as to the issue of entitlement to an increased rating for residuals of an epigastric hernia with residual scar, and agreed that the Board's decision as to that issue should be affirmed.

In a May 2013 order, the Court granted the joint motion for partial remand, vacated only that portion of the Board's December 2012 decision which assigned separate 10 percent ratings for peripheral neuropathy of the right and left lower extremities, and remanded these issues to the Board.  The Court dismissed the appellant's appeal as to the remaining issues, and the case was subsequently returned to the Board.  

The issue of entitlement to a TDIU was previously remanded to the Appeals Management Center (AMC) in the Board's December 2012 decision and remand, but it appears that this remand has not yet been processed, likely as a result of the appeal to the Court.  The TDIU issue is again remanded to the agency of original jurisdiction (AOJ) for additional development.

Hence, the only issues remaining in appellate status are as listed on the first page of this remand.

The record before the Board consists of a paper claims file, and electronic Virtual VA and VBMS claims files.

The issue of whether there was clear and unmistakable error (CUE) in a final July 1981 RO decision that denied service connection for a bilateral eye disorder has been raised by the record (see the representative's August 2013 letter), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

Regrettably, the Board finds that additional development is necessary prior to appellate review of the appeal for ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  

The Veteran and his representative assert that increased separate 20 percent ratings are warranted for peripheral neuropathy of each lower extremity.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the December 2012 decision, the Board granted separate ratings for peripheral neuropathy of the right and left lower extremities as due to the service-connected lumbar spine disability, pursuant to Note (1), which follows the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id.

As noted above, in a May 2013 joint motion for partial remand, the parties agreed that the Board did not consider all potentially relevant rating criteria when assigning separate 10 percent ratings for the newly service-connected peripheral neuropathy of the right and left lower extremities.  The parties noted that the Board assigned separate 10 percent ratings for these disabilities under Diagnostic Code 8523, and requested that the Court vacate and remand these issues for the Board to consider the potential applicability of Diagnostic Codes 8520 and 8521, and to determine whether higher ratings are warranted under these Codes.  The Court granted this motion.
In order to rate the service-connected peripheral neuropathy of the right and left lower extremities, the rating must be assigned under an appropriate Diagnostic Code, based on the particular nerve which is affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  The Board finds that the evidence on this point is unclear, as discussed below.

At the most recent January 2011 VA examination of the lumbar spine disability and associated neuropathy of the lower extremities, on clinical examination, the VA examiner indicated that the Veteran's knee and ankle jerk reflexes were 1+, and vibration and light touch sense was decreased in the bilateral toes, reflecting impairment of the "peroneal" nerve.  Motor strength was 4/5 in the lower extremities, and Lasegue's sign was positive bilaterally.  The examiner diagnosed peripheral neuropathy of the bilateral lower extremities, and opined that this was likely due to his lumbar spine condition.  Neuralgia was also noted. 

However, a February 2011 report of electromyography and nerve conduction velocity (EMG/NCS) study of the Veteran's lower extremities was normal, and the examiner found "No evidence for radicular change at this time."

A review of the evidence of record suggests that potentially applicable rating criteria in this case include Diagnostic Code 8520 (paralysis of the sciatic nerve), Diagnostic Code 8521 (paralysis of the external popliteal nerve (common peroneal), Diagnostic Code 8522 (paralysis of the musculocutaneous nerve (superficial peroneal), and Diagnostic Code 8523 (paralysis of the anterior tibial nerve (deep peroneal).

Since the February 2011 EMG/NCS was entirely normal, since the January 2011 VA examiner did not identify the specific peroneal nerve that is affected (i.e., common peroneal, superficial peroneal, or deep peroneal), and since the last VA examination was conducted nearly three years ago, the Board finds that this case must be remanded for a neurological examination to determine the current level of severity of the peripheral neuropathy of the right and left lower extremities, as well as to identify the specific nerve affected.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Pertinent ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Further development is still needed on the previously remanded derivative claim of entitlement to a TDIU.  This issue was previously remanded in December 2012, and those remand actions have not yet been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Complete the prior remand actions listed in the December 2012 remand as to the claim for a TDIU.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his lumbar spine disability and neuropathy of the lower extremities since November 2011.  After securing any necessary release(s), the RO should request any relevant records identified. 

3.  Schedule a VA compensation examination to determine the current level of severity of the service-connected peripheral neuropathy of the right and left lower extremities.  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  The examiner is asked to review the report of the prior January 2011 VA examination and February 2011 EMG/NCS study.  All necessary tests should be conducted.

(a) On examination, the examiner must specifically identify any nerve that is producing neuropathy of the right and left lower extremities, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

(b) The examiner should indicate whether there is complete or incomplete paralysis, neuritis, or neuralgia, and the degree of same, if found.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  After the development requested above has been completed to the extent possible as well as any other indicated development, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter the claims should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



